Exhibit 10.1

 

--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

among

NYMEX HOLDINGS, INC.,

GENERAL ATLANTIC PARTNERS 82, L.P.,

GAPSTAR, LLC,

GAP COINVESTMENTS III, LLC,

GAP COINVESTMENTS IV, LLC,

GAP COINVESTMENTS CDA, L.P.

and

GAPCO GMBH & CO. KG

Dated: March 14, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page

1.

  Definitions    1

2.

  Restrictions on Transfer of Shares    7  

2.1

   Limitations on Transfer    7  

2.2

   Permitted Transfers    8  

2.3

   Permitted Transfer Procedures    8  

2.4

   Transfers in Compliance with Law; Substitution of Transferee    8  

2.5

   Special Transfer Restriction    9  

2.6

   Exception    9

3.

  Right of First Offer    9  

3.1

   Proposed Voluntary Transfers    9

4.

  Future Issuance of Shares; Preemptive Rights    11  

4.1

   Offering Notice    11  

4.2

   Preemptive Rights; Exercise    12  

4.3

   Closing    12  

4.4

   Sale to Subject Purchaser    13  

4.5

   Initial Public Offering    13

5.

  After-Acquired Securities    14

6.

  Standstill    15  

6.1

   Restricted Actions    15  

6.2

   Certain Additional Restrictions    16

7.

  Corporate Governance    16  

7.1

   General    16  

7.2

   Vacancy    17  

7.3

   Reimbursement of Expenses; D&O Insurance    17  

7.4

   Annual Budget; SEC Reports    17  

7.5

   Financial Statements and Other Information    18  

7.6

   Books and Records    18  

7.7

   Confidentiality    18

8.

  Stock Certificate Legend    19

9.

  Miscellaneous    20  

9.1

   Notices    20  

9.2

   Successors and Assigns; Third Party Beneficiary    21  

9.3

   Amendment and Waiver    21  

9.4

   Counterparts    22  

9.5

   Specific Performance    22  

9.6

   Headings    22

 

i



--------------------------------------------------------------------------------

              Page   9.7    GOVERNING LAW; CONSENT TO EXCLUSIVE JURISDICTION   
22   9.8    WAIVER OF JURY TRIAL    22   9.9    Severability    23   9.10   
Rules of Construction    23   9.11    Entire Agreement    23   9.12    Term of
Agreement    23   9.13    Further Assurances    23

EXHIBITS

 

A Certificate of Incorporation

B Bylaws

C-1 Form of Transfer Agreement (Previously issued shares)

C-2 Alternate Form of Transfer Agreement (Previously issued shares)

SCHEDULE

 

I Competitors

6.2 Membership Department Procedures

 

ii



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

INVESTOR RIGHTS AGREEMENT, dated as of March 14, 2006, by and among NYMEX
HOLDINGS, INC., a Delaware corporation (the “Company”), GENERAL ATLANTIC
PARTNERS 82, L.P., a Delaware limited partnership (“GAP LP”), GAPSTAR, LLC, a
Delaware limited liability company (“GapStar”), GAP COINVESTMENTS III, LLC, a
Delaware limited liability company (“GAP Coinvestments III”), GAP COINVESTMENTS
IV, LLC, a Delaware limited liability company (“GAP Coinvestments IV”), GAP
COINVESTMENTS CDA, L.P., a Delaware limited partnership (“GAP Coinvestments
CDA”), and GAPCO GMBH & CO. KG, a German limited partnership (“GmbH
Coinvestment”).

W I T N E S S E T H:

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of November 14, 2005
and as amended on February 10, 2006 (as amended, the “Stock Purchase
Agreement”), among the Company, GAP LP, GapStar, GAP Coinvestments III, GAP
Coinvestments IV and GmbH Coinvestment, the Company has agreed to issue and sell
to GAP LP, GapStar, GAP Coinvestments III, GAP Coinvestments IV and GmbH
Coinvestment shares of Series A Cumulative Redeemable Convertible Preferred
Stock, par value $0.01 per share, of the Company (the “Preferred Stock”);

WHEREAS, on March 13, 2006, GAP Coinvestments CDA executed a letter agreement to
formally become a party to the Stock Purchase Agreement as a “Purchaser”
thereunder;

WHEREAS, concurrently herewith, the Company, GAP LP, GapStar, GAP Coinvestments
III, GAP Coinvestments IV, GAP Coinvestments CDA and GmbH Coinvestment are
entering into the Registration Rights Agreement, dated as of the date hereof
(the “Registration Rights Agreement”); and

WHEREAS, the parties hereto wish to restrict the transfer of the Shares (as
hereinafter defined) and to provide for, among other things, first offer and
preemptive rights, corporate governance rights and obligations and certain other
rights under certain conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms have the meanings
indicated:

“Additional Preemptive Rights Notice” has the meaning set forth in
Section 4.1(b).



--------------------------------------------------------------------------------

“Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2 of
the General Rules and Regulations promulgated under the Exchange Act.

“Agreement” means this Agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

“Bylaws” means the Amended Bylaws of the Company, a copy of which is attached
hereto as Exhibit B.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or nonvoting) of, such Person’s capital stock (including,
without limitation, common stock and preferred stock) and any and all rights,
warrants or options exchangeable for or convertible into such capital stock.

“Certificate of Incorporation” means the Certificate of Incorporation, a copy of
which is attached hereto as Exhibit A.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
or any other Capital Stock of the Company into which such stock is reclassified
or reconstituted and any other common stock of the Company, including, without
limitation, the Pre-IPO Common Stock and the Conversion Common Stock.

“Common Stock Equivalents” means, as to any Person, any security or obligation
that is by its terms, directly or indirectly, convertible into or exchangeable
or exercisable for shares of Common Stock, including, without limitation the
Preferred Stock, and any option, warrant or other subscription or purchase right
with respect to Common Stock or any Common Stock Equivalent.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Option” has the meaning set forth in Section 3.1(b).

“Company Option Period” has the meaning set forth in Section 3.1(b).

“Competitor” means those Persons listed on Schedule I to this Agreement.

 

2



--------------------------------------------------------------------------------

“Contract Date” has the meaning set forth in Section 3.1(d).

“Conversion Common Stock” means all shares of Common Stock other than the
Pre-IPO Common Stock.

“Director” means a member of the Board of Directors.

“Dubai” means, collectively, DME Holdings Limited, a limited company
incorporated under the laws of Bermuda, and its sole Subsidiary the Dubai
Mercantile Exchange (DME) Limited, a limited liability company formed under the
laws of the Dubai International Financial Centre, United Arab Emirates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“Exchanges” means the New York Mercantile Exchange, Inc., a Delaware non-stock
corporation, and Commodity Exchange, Inc., a New York not-for-profit
corporation.

“Exempt Issuances” has the meaning set forth in Section 4.1.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“GAP Coinvestments III” has the meaning set forth in the preamble to this
Agreement.

“GAP Coinvestments IV” has the meaning set forth in the preamble to this
Agreement.

“GAP Coinvestments CDA” has the meaning set forth in the preamble to this
Agreement.

“GAP LP” has the meaning set forth in the preamble to this Agreement.

“GapStar” has the meaning set forth in the preamble to this Agreement.

“General Atlantic” means General Atlantic LLC, a Delaware limited liability
company and the general partner of GAP LP and GAP Coinvestments CDA and the sole
member of GapStar, and any successor to such entity.

“General Atlantic Director” has the meaning set forth in Section 7.1(a).

“General Atlantic Observer” has the meaning set forth in Section 7.1(d).

“General Atlantic Stockholders” means GAP LP, GapStar, GAP Coinvestments III,
GAP Coinvestments IV, GAP Coinvestments CDA, GmbH Coinvestment, any Subsequent
General Atlantic Purchaser and any Permitted Transferee thereof to whom Shares
are transferred in accordance with Section 2.2 of this Agreement, and the term
“General Atlantic Stockholder” shall mean any such Person.

 

3



--------------------------------------------------------------------------------

“GmbH Coinvestment” has the meaning set forth in the preamble to this Agreement.

“GmbH Management” means GAPCO Management GmbH, a German company with limited
liability and the general partner of GmbH Coinvestment, and any successor to
such entity.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Initial Public Offering” means the first bona fide firm commitment underwritten
public offering of shares of Common Stock pursuant to an effective registration
statement under the Securities Act, and in which the underwriting is lead
managed by an internationally recognized investment banking firm and the shares
of Common Stock are listed on The New York Stock Exchange, Inc., The NASDAQ
Stock Market, Inc. or another internationally recognized stock exchange.

“IPO Effectiveness Date” means the date upon which the Company closes its
Initial Public Offering.

“IPO Filing” has the meaning set forth in Section 4.5(a).

“IPO Notice” has the meaning set forth in Section 4.5(a).

“IPO Participant Allotment” has the meaning set forth in Section 4.5(a).

“IPO Participants” has the meaning set forth in Section 4.5(a).

“IPO Shares” has the meaning set forth in Section 4.5(a).

“Knowledge” means as to any Person (a) if such Person is an entity, the actual
knowledge of any officer of such entity after reasonable inquiry; provided that,
reasonable inquiry shall in the case of any determination of a Person’s
beneficial ownership of the Capital Stock of the Company be deemed to be
satisfied upon review of the Schedules 13D and 13G and Forms 3, 4 and 5 filed by
such Person with the Commission under the Exchange Act with respect to the
Company, and (b) if such Person is an individual, the actual knowledge of such
individual after reasonable inquiry; provided that, reasonable inquiry shall in
the case of any determination of a Person’s beneficial ownership of the Capital
Stock of the Company be deemed to be satisfied upon review of the Schedules 13D
and 13G and Forms 3, 4 and 5 filed by such Person with the Commission under the
Exchange Act with respect to the Company. In all cases,

 

4



--------------------------------------------------------------------------------

Knowledge shall be deemed to include the contents of all Schedules 13D or 13G or
Forms 3, 4 or 5 filed with the Commission under the Exchange Act with respect to
the Company, whether or not actually reviewed.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority or security
interest of any kind or nature whatsoever (excluding preferred stock and equity
related preferences).

“London” means, collectively, NYMEX Europe Exchange Holdings Limited, a private
limited company incorporated under the laws of England and Wales, and its sole
Subsidiary NYMEX Europe Limited, a limited liability company incorporated under
the laws of England and Wales.

“Members” means holders, including owners and lessees, of Class A Memberships of
New York Mercantile Exchange, Inc.

“New Issuance Notice” has the meaning set forth in Section 4.1.

“New Securities” has the meaning set forth in Section 4.1.

“Offer Price” has the meaning set forth in Section 3.1(a).

“Offered Securities” has the meaning set forth in Section 3.1(a).

“Offering Notice” has the meaning set forth in Section 3.1(a).

“Other Preemptive Rightholder” has the meaning set forth in Section 4.1(b).

“Permitted Transferee” has the meaning set forth in Section 2.2.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

“Preemptive Rightholder(s)” has the meaning set forth in Section 4.1(a).

“Preferred Stock” has the meaning set forth in the recitals to this Agreement.

“Pre-IPO Common Stock” means, collectively, the Series A-1 Common Stock, the
Series A-2 Common Stock and the Series A-3 Common Stock.

“Proposed Price” has the meaning set forth in Section 4.1.

 

5



--------------------------------------------------------------------------------

“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.

“Requirement of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, right, privilege, qualification, license or franchise or
determination of an arbitrator or a court or other governmental authority or
stock exchange, in each case applicable or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
pertaining to any or all of the transactions contemplated or referred to herein.

“Restricted Action” has the meaning set forth in Section 6.1(d).

“Sale Transaction” means, whether in a single transaction or a series of related
transactions, (a) the merger, tender offer or other business combination of the
Company into or with one or more Persons or of one or more Persons into or with
the Company or any stock sale followed by any such merger, tender offer or other
business combination, in each case in which the stockholders of the Company
immediately prior to such transaction do not retain at least a majority of the
voting power of the surviving Person or parent of the surviving or acquiring
Person or (b) the voluntary sale, conveyance, exchange or transfer to another
Person of all or substantially all of the assets of the Company.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Selling Stockholder” has the meaning set forth in Section 3.1(a).

“Series A-1 Common Stock” means the Common Stock designated as Series A-1 Common
Stock in the Certificate of Incorporation.

“Series A-2 Common Stock” means the Common Stock designated as Series A-2 Common
Stock in the Certificate of Incorporation.

“Series A-3 Common Stock” means the Common Stock designated as Series A-3 Common
Stock in the Certificate of Incorporation.

“Shares” means, with respect to each Stockholder, all shares, whether now owned
or hereafter acquired, of Common Stock, Preferred Stock and each other class or
series of preferred stock of the Company hereafter created, and any other Common
Stock Equivalents owned thereby; provided, however, that for the purposes of any
computation of the number of Shares pursuant to Sections 2, 3, 4.1 and 4.2, all
outstanding Common Stock Equivalents shall be deemed converted, exercised or
exchanged as applicable and the shares of Common Stock issuable upon such
conversion, exercise or exchange shall be deemed outstanding, whether or not
such conversion, exercise or exchange has actually been effected.

“Standstill Ceiling” has the meaning set forth in Section 6.1(a).

 

6



--------------------------------------------------------------------------------

“Standstill Expiration Date” means March 14, 2011.

“Stock Election” has the meaning set forth in Article Fourth, Section (b) of the
Certificate of Incorporation.

“Stock Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

“Stockholders” means (a) the General Atlantic Stockholders and any transferee
thereof who has agreed to be bound by the terms and conditions of this Agreement
in accordance with Section 2.4 and (b) any Person who has agreed to be bound by
the terms and conditions of this Agreement, and the term “Stockholder” shall
mean any such Person.

“Stockholders Meeting” means any regular or special meeting of stockholders of
the Company.

“Subject Purchaser” has the meaning set forth in Section 4.1.

“Subsequent General Atlantic Purchaser” means any Affiliate of General Atlantic
that, after the date hereof, acquires Shares.

“Subsidiaries” means, as of the relevant date of determination, with respect to
any Person, a corporation or other Person of which fifty percent (50%) or more
of the voting power of the outstanding voting equity securities or fifty percent
(50%) or more of the outstanding economic equity interest is held, directly or
indirectly, by such Person. Unless otherwise qualified, or the context otherwise
requires, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company. For the
avoidance of doubt, the Exchanges are Subsidiaries of the Company. With respect
to London and Dubai, the covenants made in Section 7.5 of this Agreement shall
apply only to the extent that such items are within the Company’s reasonable
control.

“Third Party Purchaser” has the meaning set forth in Section 3.1(a) of this
Agreement.

“transfer” has the meaning set forth in Section 2.1.

“Written Consent” means any written consent executed in lieu of a Stockholders
Meeting.

2. Restrictions on Transfer of Shares.

2.1 Limitations on Transfer. Prior to the earlier to occur of (i) June 30, 2008
and (ii) the IPO Effectiveness Date, no Stockholder shall sell, give, assign,
hypothecate, pledge, encumber, grant a security interest in or otherwise dispose
of (whether by operation of law or otherwise) (each a “transfer”) any Shares or
any right, title or interest therein or thereto, except in accordance with the
provisions of Sections 2.2 and 2.6. Any attempt to transfer any Shares or any
rights thereunder in violation of the preceding sentence shall be null and void
ab initio.

 

7



--------------------------------------------------------------------------------

2.2 Permitted Transfers. Notwithstanding anything to the contrary contained in
this Agreement, but subject to Sections 2.3 and 2.4, (i) each Stockholder may at
any time transfer all or a portion of its Shares to any of its Affiliates and
(ii) GapStar may pledge and grant a security interest in all or any portion of
its Shares to secure certain of its obligations (the Persons referred to in the
preceding clauses (i) and (ii) are each referred to hereinafter as a “Permitted
Transferee”). A Permitted Transferee of Shares pursuant to this Section 2.2 may
transfer its Shares pursuant to this Section 2.2 only to the transferor
Stockholder or to a Person that is a Permitted Transferee of such transferor
Stockholder. No Stockholder shall avoid the provisions of this Agreement by
making one or more transfers to one or more Permitted Transferees and then
disposing of all or any portion of such party’s interest in any such Permitted
Transferee, and any transfer or attempted transfer in violation of this covenant
shall be null and void ab initio.

2.3 Permitted Transfer Procedures. If any Stockholder wishes to transfer Shares
(other than a pledge by GapStar) to a Permitted Transferee under Section 2.2
such Stockholder shall give notice to the Company of its intention to make such
a transfer not less than ten (10) days prior to effecting such transfer, which
notice shall state the name and address of each Permitted Transferee to whom
such transfer is proposed, the relationship of such Permitted Transferee to such
Stockholder, and the number of Shares proposed to be transferred to such
Permitted Transferee.

2.4 Transfers in Compliance with Law; Substitution of Transferee.
Notwithstanding any other provision of this Agreement, no transfer may be made
pursuant to this Agreement unless (a) if to a Permitted Transferee, the
Permitted Transferee (other than in the case of a pledge by GapStar) has agreed
in writing to be bound by the terms and conditions of this Agreement and the
Registration Rights Agreement pursuant to an instrument substantially in the
form attached hereto as Exhibit C-1, (b) if to a Third Party Purchaser, the
transferee has agreed in writing to be bound by the terms and conditions of this
Agreement pursuant to an instrument substantially in the form attached hereto as
Exhibit C-2, (c) the transfer complies in all respects with the applicable
provisions of this Agreement and (d) the transfer complies in all respects with
applicable federal and state securities laws, including, without limitation, the
Securities Act. If requested by the Company, an opinion of counsel to such
transferring Stockholder reasonably satisfactory to the Company shall be
supplied to the Company, at such transferring Stockholder’s expense, to the
effect that such transfer complies with the applicable federal and state
securities laws. Upon becoming a party to this Agreement, the Permitted
Transferee of a General Atlantic Stockholder shall be substituted for, and shall
enjoy the same rights and be subject to the same obligations as, a General
Atlantic Stockholder hereunder with respect to the Shares transferred to such
Permitted Transferee.

 

8



--------------------------------------------------------------------------------

2.5 Special Transfer Restriction. Notwithstanding anything to the contrary in
this Agreement and for so long as the Stockholders beneficially own any Shares,
none of the Stockholders shall transfer all or any portion of its Shares to any
Person that is at the time of such transfer (a) to the Knowledge of such
Stockholder, a Competitor or (b) solely with respect to transfers effected after
the IPO Effectiveness Date, to the Knowledge of such Stockholder, the beneficial
owner of ten percent (10%) or more of the outstanding Common Stock; provided
that, (i) the foregoing restriction shall not be applicable to any transfer
pursuant to Sections 2.2 or 2.6, and (ii) on and after the IPO Effectiveness
Date, nothing contained in this Section 2.5 or in the definition of
“Competitors” shall prohibit the transfer of Shares by any Stockholder (x) to
(or otherwise arranged or placed by) a broker, a dealer or a market maker of the
shares of Capital Stock of the Company in the ordinary course of such Person’s
business (such ordinary course of business to include, without limitation,
transfers made pursuant to Rule 144 promulgated under the Securities Act and
private placement sales to (or arranged by) such Person), (y) to an underwriter,
initial purchaser or other intermediary in connection with an underwritten
offering of Capital Stock of the Company or (z) through the facilities of any
recognized securities exchange, over the counter market or national quotation
system on which any Capital Stock of the Company is then quoted, listed or
otherwise traded.

2.6 Exception. Notwithstanding anything to the contrary set forth in this
Agreement (including this Article 2 and Article 3), any Stockholder may at any
time transfer its Shares pursuant to a Sale Transaction approved by the Board of
Directors.

3. Right of First Offer.

3.1 Proposed Voluntary Transfers.

(a) Offering Notice. If at any time after June 30, 2008 but prior to the IPO
Effectiveness Date, any Stockholder (a “Selling Stockholder”) wishes to transfer
in a bona fide transaction all or any portion of its or his Shares to any Person
(other than pursuant to Sections 2.2 and 2.6) (a “Third Party Purchaser”), such
Selling Stockholder shall offer such Shares first to the Company, by sending
written notice (an “Offering Notice”) to the Company, which shall state (i) the
number of Shares proposed to be transferred (the “Offered Securities”); (ii) the
proposed purchase price per Share for the Offered Securities, which shall not be
greater than the fair market value thereof, determined in the manner set forth
in the penultimate sentence of this Section 3.1(a) (the “Offer Price”); and
(iii) the terms and conditions of such sale. The Offering Notice shall also
include a determination by a nationally recognized investment banking firm or
other nationally recognized expert experienced in the valuation of companies
engaged in the business conducted by the Company (and selected by the Selling
Stockholders) of the fair market value of the Offered Securities, which fair
market value shall be determined by such firm or expert without regard to any
“minority” or “illiquidity” discount or “control” premium. Upon delivery of the
Offering Notice, such offer shall be irrevocable unless and until the right of
first offer provided for herein shall have been waived or shall have expired.

 

9



--------------------------------------------------------------------------------

(b) Company Option; Exercise. For a period of thirty (30) days after the giving
of the Offering Notice pursuant to Section 3.1(a) (the “Company Option Period”),
the Company or its designee(s) shall have the right (the “Company Option”) but
not the obligation to purchase all, but not less than all, of the Offered
Securities at a purchase price equal to the Offer Price of the Offered
Securities and upon the terms and conditions set forth in the Offering Notice.
The right of the Company and/or its designee(s) to purchase all of the Offered
Securities under this Section 3.1(b) shall be exercisable by delivering written
notice of the exercise thereof, prior to the expiration of the Company Option
Period, to the Selling Stockholder, which notice shall state the number of
Offered Securities proposed to be purchased by the Company or its designee(s).
The failure of the Company and/or its designee(s) to respond within the Company
Option Period shall be deemed to be an irrevocable waiver of the Company Option;
provided that, the Company may waive its rights under this Section 3.1(b) prior
to the expiration of the Company Option Period by giving written notice to the
Selling Stockholder.

(c) Closing. The closing of the purchase of the Offered Securities purchased by
the Company or its designee(s) under Section 3.1(b) shall be held at the
executive office of the Company at 11:00 a.m., local time, on the fiftieth
(50th) day after the giving of the Offering Notice pursuant to Section 3.1(a) or
at such other time and place as the parties to the transaction may agree. At
such closing, the Selling Stockholder shall deliver certificates representing
the Offered Securities, duly endorsed for transfer and accompanied by all
requisite transfer taxes, if any, and such Offered Securities shall be free and
clear of any Liens (other than those arising hereunder and those attributable to
actions by the purchasers thereof) and the Selling Stockholder shall so
represent and warrant, and shall further represent and warrant that it is the
sole beneficial and record owner of such Offered Securities, that the transfer
has been duly authorized by the Selling Stockholder and that the transfer does
not conflict with the Selling Stockholder’s organizational documents, if
applicable, material contracts or any laws, rules or regulations applicable to
such Selling Stockholder or any of its properties or assets. The Selling
Stockholder shall not be required to make any additional representations and
warranties. The Company and/or its designee(s), as the case may be, purchasing
Offered Securities shall deliver at the closing payment in full in immediately
available funds for the Offered Securities purchased by it or him. At such
closing, all of the parties to the transaction shall execute such additional
documents as are otherwise necessary or appropriate.

(d) Sale to a Third Party Purchaser. Unless the Company or its designee(s)
elects to purchase all, but not less than all, of the Offered Securities
pursuant to Section 3.1(b), the Selling Stockholder may sell all, but not less
than all, of the Offered Securities to a Third Party Purchaser in a bona fide
transaction at a price per Share that is not less than the Offer Price;
provided, however, that such sale is made pursuant to an agreement entered into
within 90 days after (x) the expiration of the

 

10



--------------------------------------------------------------------------------

Company Option Period or (y) the waiver by the Company of its option to purchase
the Offered Securities (the “Contract Date”). If such sale is not consummated
within ninety (90) days after the Contract Date for any reason, then the
restrictions provided for herein shall again become effective, and no transfer
of such Offered Securities may be made thereafter by the Selling Stockholder
without again offering the same to the Company in accordance with this
Section 3.1. Notwithstanding any other provision of this Agreement, no transfer
may be made pursuant to this Section 3.1 except in accordance with Section 2.4.

4. Future Issuance of Shares; Preemptive Rights.

4.1 Offering Notice.

(a) Except for (i) a subdivision of the outstanding shares of Common Stock into
a larger number of shares of, or a pro rata stock dividend to all stockholders
of, Common Stock, (ii) shares of Common Stock offered pursuant to the Initial
Public Offering, (iii) shares of Common Stock issued in consideration of an
acquisition by the Company or any Subsidiary of another Person that has been
approved by the Board of Directors in accordance with the terms of the
Certificate of Incorporation and the Bylaws, (iv) shares of Capital Stock of the
Company issued in connection with any joint venture, partnership, strategic
alliance or other similar arrangement where the primary purpose is not financing
or where there is not a financing provided by a private equity firm, a venture
capital firm, a hedge fund or similar pooled investment vehicle and (v) shares
of Conversion Common Stock issuable upon conversion of the Preferred Stock
((i)-(v) being referred to collectively as “Exempt Issuances”), if at any time
prior to the IPO Effectiveness Date, the Company wishes to issue any Capital
Stock or any Common Stock Equivalents of the Company (collectively, “New
Securities”) to any Person (the “Subject Purchaser”), then the Company shall
offer a number of such New Securities equal to the product of (1) the number of
such New Securities, multiplied by (2) the quotient obtained by dividing (A) the
number of Shares then owned by the General Atlantic Stockholders, by (B) the
number of shares of Common Stock outstanding on a fully diluted basis
immediately prior to issuance of any of such New Securities to each of the
General Atlantic Stockholders (each, a “Preemptive Rightholder” and
collectively, the “Preemptive Rightholders”) by sending written notice (each, a
“New Issuance Notice”) to the Preemptive Rightholders, which New Issuance Notice
shall state (x) the number of New Securities proposed to be issued, (y) the
number of such New Securities to be initially allocated to the Preemptive
Rightholders and (z) the proposed purchase price per security of such New
Securities (the “Proposed Price”). Upon delivery of any New Issuance Notice,
such offer shall be irrevocable unless and until the rights provided for in
Section 4.2 shall have been waived or shall have expired.

(b) Subject to the Standstill Ceiling set forth in Section 6, if the Company has
granted preemptive rights to any other Person (each, an “Other Preemptive
Rightholder”) that are triggered by the issuance of New Securities, and such
Other Preemptive Rightholder elects not, or otherwise fails, to subscribe for,
or to purchase, the full number of such New Securities to which such Other
Preemptive

 

11



--------------------------------------------------------------------------------

Rightholder was granted the right to subscribe for, or to purchase, pursuant to
the terms of such Other Preemptive Rightholder’s preemptive rights, the Company
shall then offer the full number of such New Securities not so subscribed for,
or to be purchased by, such Other Preemptive Rightholder to the Preemptive
Rightholders by sending written notice (each, an “Additional Preemptive Rights
Notice”) to each of the Preemptive Rightholders, which Additional Preemptive
Rights Notice shall state (x) the number of such New Securities initially
allocated to all of the Other Preemptive Rightholders, (y) the number of such
New Securities subscribed for or to be purchased by all of the Other Preemptive
Rightholders and (z) the number of such New Securities that shall be allocated
to the Preemptive Rightholders pursuant to this Section 4.1(b), which number
shall be in addition to the number of New Securities allocated to the Preemptive
Rightholders pursuant to Section 4.1(a) above. Upon delivery of an Additional
Preemptive Rights Notice, such offer shall be irrevocable unless and until the
rights provided for in Section 4.2 shall have been waived or shall have expired.

4.2 Preemptive Rights; Exercise.

(a) Subject to the Standstill Ceiling set forth in Section 6, for a period of
twenty (20) days after the giving of the New Issuance Notice pursuant to
Section 4.1(a) and for a period of ten (10) days after the giving of any
Additional Preemptive Rights Notice pursuant to Section 4.1(b), each of the
Preemptive Rightholders shall have the right to purchase the number of the New
Securities set forth in the New Issuance Notice and the Additional Preemptive
Rights Notice, as the case may be, at a purchase price equal to the Proposed
Price and upon the same terms and conditions set forth in the New Issuance
Notice and the Additional Preemptive Rights Notice, as the case may be. Any of
the General Atlantic Stockholders may assign to any of its Affiliates all or any
portion of its rights as a Preemptive Rightholder pursuant to this Section 4.2.

(b) The right of each Preemptive Rightholder to purchase the New Securities
under subsection (a) above shall be exercisable by delivering written notice of
the exercise thereof, prior to the expiration of the 20-day period or 10-day
period, as the case may be, referred to in Section 4.2(a) above, to the Company,
which notice shall state the amount of New Securities that such Preemptive
Rightholder elects to purchase pursuant to Section 4.2(a). The failure of a
Preemptive Rightholder to respond within such 20-day period or 10-day period, as
the case may be, shall be deemed to be a waiver of such Preemptive Rightholder’s
rights under Section 4.2(a); provided that, each Preemptive Rightholder may
waive its rights under Section 4.2(a) prior to the expiration of such 20-day
period or 10-day period, as the case may be, by giving written notice to the
Company.

4.3 Closing. The closing of the purchase of New Securities subscribed for by the
Preemptive Rightholders under Section 4.2 shall be held at the executive office
of the Company at 11:00 a.m., local time, on (a) the date of the closing of the
sale to the Subject Purchaser made pursuant to Section 4.4 or (b) at such other
time and place as the parties to the transaction may agree. At such closing, the
Company shall

 

12



--------------------------------------------------------------------------------

deliver certificates representing the New Securities, and such New Securities
shall be issued free and clear of all Liens (other than those arising hereunder,
arising under the Registration Rights Agreement, the Certificate of
Incorporation, the Bylaws, securities laws and those attributable to actions by
the purchasers thereof) and the Company shall so represent and warrant, and
further represent and warrant that such New Securities shall be, upon issuance
thereof to the Preemptive Rightholders and after payment therefor, duly
authorized, validly issued, fully paid and nonassessable. In addition, the
Company shall make the same additional representations and warranties to the
Preemptive Rightholders such as the Company shall have agreed to make to the
Subject Purchaser. Each Preemptive Rightholder purchasing the New Securities
shall deliver at the closing payment in full in immediately available funds for
the New Securities purchased by him or it. At such closing, all of the parties
to the transaction shall execute such additional documents as are otherwise
necessary or appropriate.

4.4 Sale to Subject Purchaser. The Company may sell to the Subject Purchaser all
of the New Securities not purchased by the Preemptive Rightholders pursuant to
Sections 4.2 and 4.3 on terms and conditions that are no more favorable to the
Subject Purchaser than those set forth in the New Issuance Notice; provided,
however, that, such sale is bona fide and made pursuant to a contract entered
into within ninety (90) days following the earlier to occur of (i) the waiver by
the Preemptive Rightholders of their option to purchase New Securities pursuant
to Section 4.2, and (ii) the expiration of the 20-day period or the 10-day
period, as the case may be, referred to in Section 4.2. If such sale is not
consummated within 90 days after such contract has been entered into for any
reason, then the restrictions provided for herein shall again become effective,
and no issuance and sale of New Securities may be made thereafter by the Company
without again offering the same in accordance with this Section 4. The closing
of any issuance and purchase pursuant to this Section 4.4 shall be held at a
time and place as the parties to the transaction may agree within such 90-day
period.

4.5 Initial Public Offering.

(a) Subject to applicable Requirements of Law and the Standstill Ceiling, in
connection with the Company’s Initial Public Offering (provided that, the
initial filing of the registration statement to register the Company’s
securities (the “IPO Filing”) with the Commission occurs at least twelve
(12) months after the date of this Agreement), the Company shall offer to each
of the stockholders of the Company (including the General Atlantic Stockholders)
and, in the Company’s sole discretion, other Persons (the “IPO Participants”)
the right to purchase its IPO Participation Allotment (as hereinafter defined)
at the final price per share (after deduction of such underwriters, broker or
dealers fees, discounts and commissions) set forth on the front cover of the
final prospectus included in the Registration Statement filed under the
Securities Act for the Initial Public Offering by sending written notice (the
“IPO Notice”) to the IPO Participants at such time as is reasonably determined
by the Company and the managing underwriter of the Initial Public Offering. The
IPO Notice shall state (i) that each IPO Participant has the right to purchase
up to its IPO Participation Allotment, (ii)

 

13



--------------------------------------------------------------------------------

the date by which each IPO Participant must make its election to purchase all or
a portion of its IPO Participation Allotment and (iii) such other terms and
conditions applicable to the purchase of the IPO Shares as may be reasonably
required by the managing underwriter of the Initial Public Offering. For
purposes hereof, “IPO Participation Allotment” means, (i) with respect to each
stockholder of the Company, the excess of (1) the product of (x) 5% of the total
number of shares of Common Stock offered in the Initial Public Offering (such 5%
of the number of shares being offered referred to as the “IPO Shares”)
multiplied by (y) a fraction, the numerator of which is the total number of
shares of Common Stock owned by such stockholder and the denominator of which is
the total number of shares of Common Stock owned by all stockholders of the
Company (on a fully diluted basis) minus (2) such stockholder’s pro rata share
(calculated based on the same fraction set forth in the immediately preceding
clause (y)) of the total number of IPO Shares that the Company elects to offer
to Persons other than the stockholders of the Company, and (ii) with respect to
each Person other than the stockholders of the Company, the number of IPO Shares
that the Company elects to offer to such Person. Any of the General Atlantic
Stockholders may assign to any of its Affiliates all or any portion of its
rights pursuant to this Section 4.5(a).

(b) Each IPO Participant’s purchase of IPO Shares shall occur simultaneously
with the closing of the purchase and sale of the other shares distributed in
such Initial Public Offering. It is the intent of the parties, subject to
Section 4.5(c) below, that the IPO Shares issued to each of the IPO Participants
shall be fully registered shares, offered and sold in such Initial Public
Offering.

(c) In the event that the IPO Filing occurs prior to twelve (12) months of the
date of this Agreement or the Company shall otherwise reasonably determine that
making such IPO Participation Allotment available to the IPO Participants is
inconsistent with applicable laws and regulatory restrictions, then each IPO
Participant’s right to purchase its IPO Participation Allotment shall terminate
and the Company shall in lieu thereof make a concurrent private placement to the
IPO Participants of their IPO Participation Allotment which private placement
shall be otherwise on the same terms as the initial public offering.

5. After-Acquired Securities. All of the provisions of this Agreement shall
apply to all of the Shares and Common Stock Equivalents of the Company now owned
or that may be issued or transferred hereafter to a Stockholder in consequence
of any additional issuance, purchase, exchange or reclassification of any of
such Shares or Common Stock Equivalents, corporate reorganization, or any other
form of recapitalization, consolidation, merger, share split or share dividend,
or that are acquired by a Stockholder in any other manner.

 

14



--------------------------------------------------------------------------------

6. Standstill.

6.1 Restricted Actions. None of the General Atlantic Stockholders:

(a) shall acquire, announce an intention to acquire, offer to acquire, or enter
into any agreement, arrangement or undertaking of any kind the purpose of which
is to acquire, by purchase, exchange or otherwise, (a) any shares of Capital
Stock or Common Stock Equivalents of the Company or (b) any shares of Capital
Stock or Common Stock Equivalents of the Exchange, whether by tender offer,
market purchase, privately negotiated purchase, merger or otherwise, if after
such acquisition, the General Atlantic Stockholders, together with any
investment entity that is an Affiliate of General Atlantic, would own voting
securities of the Company or the Exchange representing greater than 20% of the
voting power of the Company or the Exchange, as the case may be (such
percentage, the “Standstill Ceiling”); provided, however, that, solely at the
time of the Stock Election, if any, the increase in voting power resulting from
such Stock Election shall not result in a breach of the Standstill Ceiling;

(b) shall at any time prior to the Standstill Expiration Date, propose (or
publicly announce or otherwise disclose an intention to propose), any tender or
exchange offer, merger, consolidation, share exchange, business combination,
restructuring, recapitalization or similar transaction involving the Company
that would constitute a Sale Transaction;

(c) shall at any time prior to the Standstill Expiration Date, propose or
otherwise seek or solicit stockholders of the Company to nominate or attempt to
nominate any Person for election as a Director (except in accordance with
Section 7 and except as set forth in Article Fourth, Section (b) of the
Certificate of Incorporation) or seek the removal or resignation of any Director
(except in accordance with Section 7 and except as set forth in Article Fourth,
Section (b) of the Certificate of Incorporation);

(d) shall at any time prior to the Standstill Expiration Date, otherwise seek to
control the Board of Directors or the management of the Company or the Exchange
(each of subsections (a) through (d), a “Restricted Action” and together, the
“Restricted Actions”); or

(e) shall at any time prior to the Standstill Expiration Date (other than with
respect to subsection (a) which applies before and after the Standstill
Expiration Date), form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) or otherwise act in concert
with any Person in connection with any of the Restricted Actions;

provided, however, that, notwithstanding the foregoing, any General Atlantic
Stockholder may propose to take or take any of the actions set forth in
subclauses (b), (c), (d) or (e) above at any time with the prior written consent
of the Board of Directors; provided, further, that, notwithstanding the
foregoing (v) the General Atlantic Director may, in his or her sole discretion,
take any action or omit to take any action in his or her capacity as a Director,
(w) each of the General Atlantic Stockholders may vote its shares of Capital
Stock of the Company at any Stockholders Meeting or in a Written Consent in any
manner it, in its sole discretion, determines, (x) each of the General Atlantic
Stockholders may consent to or approve, or withhold consent to or approval of,
any of the Major Actions, (y) any representative of General Atlantic or any of
any of its Affiliates who

 

15



--------------------------------------------------------------------------------

serves as a director of any other portfolio company of General Atlantic or its
Affiliates may take any action or omit to take any action, in his or her sole
discretion, in his or her capacity as a director of such portfolio company and
(z) the General Atlantic Stockholders may collectively act as a “group” for the
purpose of acquiring, holding, voting or disposing of any shares of Capital
Stock of the Company or Common Stock Equivalents of the Company, but in such
event may not undertake any Restricted Action.

6.2 Certain Additional Restrictions. Prior to the IPO Effectiveness Date, no
General Atlantic Stockholder shall acquire shares of Pre-IPO Common Stock from
any other stockholder of the Company (other than another General Atlantic
Stockholder) except in compliance with the procedures set forth on Schedule 6.2.

7. Corporate Governance.

7.1 General.

(a) Commencing on the date hereof and through and until the date on which the
General Atlantic Stockholders in the aggregate no longer own at least 80% of the
number of shares of Preferred Stock initially acquired by them (including for
purposes of this calculation the shares of Conversion Common Stock issued or
issuable upon conversion of such shares of Preferred Stock as appropriately
adjusted for any stock split, combination, reorganization, recapitalization,
reclassification, stock dividend, stock distribution or similar event), the
Company (or the Board of Directors or a committee thereof) shall nominate and
unanimously recommend to its stockholders for election, and, subject to the
fiduciary duties of the Board of Directors, use its commercially reasonable
efforts to elect to the Board of Directors one individual designated by the
General Atlantic Stockholders who shall be a Managing Director of General
Atlantic (a “General Atlantic Director”), who initially shall be William E.
Ford, at each Stockholders Meeting and in each action by Written Consent at
which Directors are to be elected; provided that, at any such election, the
Company shall have no such obligation if there is already a General Atlantic
Director on the Board of Directors whose term does not expire at such
Stockholders Meeting.

(b) The Board of Directors shall create, establish and maintain an Audit
Committee, a Compensation Committee, a Compliance Committee, a Governance and
Nominating Committee and a Budget Committee (which shall among its other
responsibilities, advise the Board of Directors with respect to annual operating
and capital expenditure budgets) and such other committees of the Board of
Directors that the Board of Directors shall from time to time create in its sole
discretion. Each of the Governance and Nominating Committee and the Budget
Committee shall be at all times comprised of five (5) Directors.

(c) Subject to any Requirement of Law or listing requirement or rule of any
recognized securities exchange, over the counter market or national quotation
system on which any Capital Stock of the Company is then quoted, listed or
otherwise traded, the General Atlantic Director, whether elected pursuant to
this Agreement or by virtue of the rights of the General Atlantic Stockholders
as holders of

 

16



--------------------------------------------------------------------------------

Preferred Stock, shall have the right to serve on, and the Company shall ensure
that the General Atlantic Director has the right to serve on, (i) each committee
of the Board of Directors other than the Audit Committee and (ii) each committee
of the board of directors of each of the Exchanges.

(d) So long as the General Atlantic Stockholders have the right to designate a
Director nominee pursuant to this Agreement, the General Atlantic Stockholders
shall have the right to designate one non-voting observer (the “General Atlantic
Observer”) (initially Rene M. Kern), who shall have the right to attend all
regular, special and telephonic meetings of the Board of Directors; provided
that, any such nonvoting observer shall sign an appropriate and customary
confidentiality agreement and shall be reasonably acceptable to the Company; and
provided, further, that the Company reserves the right to withhold any
information and to exclude the observer from any meeting or portion thereof if
access to such information or attendance at such meeting could adversely affect
the attorney-client privilege between the Company and its counsel.

7.2 Vacancy. If at any time during the term of this Agreement, a vacancy is
created on the Board of Directors by reason of incapacity, death, removal or
resignation of a General Atlantic Director, then the General Atlantic
Stockholders, acting through General Atlantic, shall designate an individual who
the Company shall cause to be designated to fill such vacancy.

7.3 Reimbursement of Expenses; D&O Insurance. The Company shall reimburse the
General Atlantic Stockholders, or their respective designees, for all reasonable
travel and accommodation expenses incurred by the General Atlantic Director and
the General Atlantic Observer in connection with the performance of their duties
as a Director and as an observer of the Company upon presentation of appropriate
documentation therefor in accordance with the Company’s reimbursement policies
applicable to the directors. The Company shall use commercially reasonable
efforts to, and each Stockholder shall use commercially reasonable efforts to
cause the Board of Directors to cause the Company to, maintain a directors’
liability insurance policy.

7.4 Annual Budget; SEC Reports. Not less than thirty (30) days after the end of
each fiscal year, the Company shall prepare and submit to the Board of Directors
for its approval an annual operating budget of the Company and the Exchanges for
the next succeeding fiscal year. So long as the General Atlantic Stockholders
have the right to designate a Director nominee pursuant to this Agreement,
promptly upon their becoming available, the Company shall deliver to each of the
General Atlantic Stockholders copies of (i) all SEC Reports (as hereinafter
defined) of the Company, (ii) all financial statements, reports, notices and
proxy statements sent or made available by the Company to its security holders,
and (iii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Company with any securities exchange or with
the Commission or any other governmental or private regulatory authority;
provided that, the Company’s obligation to deliver any of

 

17



--------------------------------------------------------------------------------

the foregoing items in clauses (i), (ii) and (iii) shall be deemed satisfied
upon their timely public availability on the Commission’s EDGAR website. For
purposes of this Agreement “SEC Reports,” with respect to any Person, shall mean
all forms, reports, statements and other documents (including exhibits, annexes,
supplements and amendments to such documents) required to be filed by it, or
sent or made available by it to its security holders, under the Exchange Act,
the Securities Act, any national securities exchange or quotation system or
comparable governmental or regulatory entity or authority.

7.5 Financial Statements and Other Information. The Company shall deliver to
each of the General Atlantic Stockholders the following:

(a) if at any time the Company ceases to file periodic reports under Section 13
or Section 15 of the Exchange Act, then as soon as available, but not later than
ninety (90) days after the end of each fiscal year of the Company, a copy of the
audited consolidated balance sheet of the Company and its Subsidiaries as of the
end of such fiscal year and the related statements of operations and cash flows
for such fiscal year, prepared in accordance with GAAP and accompanied by the
opinion of a nationally recognized independent certified public accounting firm;

(b) if at any time the Company ceases to file periodic reports under Section 13
or Section 15 of the Exchange Act, then as soon as available, but in any event
not later than forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year, the unaudited consolidated balance sheet of
the Company and its Subsidiaries, and the related statements of operations and
cash flows for such quarter and for the period commencing on the first day of
the fiscal year and ending on the last day of such quarter, all certified by an
appropriate officer of the Company as presenting fairly the consolidated
financial condition as of such date and results of operations and cash flows for
the periods indicated in conformity with GAAP applied on a consistent basis,
subject to normal year-end adjustments and the absence of footnotes required by
GAAP; and

(c) So long as the General Atlantic Stockholders have the right to designate a
Director nominee pursuant to this Agreement, commencing with the month ending on
March 31, 2006, as soon as available, but in any event not later than ten
(10) days after the end of each month of each fiscal year, the unaudited
consolidated balance sheet of the Company and its Subsidiaries, and the related
statements of operations and cash flows for such month and for the period
commencing on the first day of the fiscal year and ending on the last day of
such month in the same form and substance as those delivered to the Board of
Directors for such month.

7.6 Books and Records. The Company shall comply with Section 13(b)(2) of the
Exchange Act.

7.7 Confidentiality. Each General Atlantic Stockholder agrees that any
information furnished by the Company relating to the Company and its business
may not be used for any purpose other than for evaluating and monitoring such
General

 

18



--------------------------------------------------------------------------------

Atlantic Stockholder’s investment or future investment in the Company. Each
General Atlantic Stockholder agrees to use, and to use its commercially
reasonable efforts to insure that its authorized representatives use, the same
degree of care as such General Atlantic Stockholder uses to protect its own
confidential information, to keep confidential any information furnished to it
(so long as such information is not in the public domain), except that such
General Atlantic Stockholder may disclose such proprietary or confidential
information (i) to any investor, Subsidiary, member or parent of such General
Atlantic Stockholder for the purpose of evaluating its investment in the Company
as long as such investor, Subsidiary, member or parent of such General Atlantic
Stockholder is subject to a customary confidentiality arrangement with such
General Atlantic Stockholder, (ii) to the extent required by law, rule,
regulation or legal process; provided that, the General Atlantic Stockholders
will use reasonable efforts to notify the Company in advance of such disclosure
so as to permit the Company to seek a protective order or otherwise contest such
disclosure, and the General Atlantic Stockholders will use reasonable efforts to
cooperate, at the expense of the Company, in pursuing any such protective order,
(iii) to the extent such information relating to the Company’s or any of its
Subsidiaries’ business is or becomes publicly available other than as a result
of a breach of this Section 7.7 or (iv) to the extent the Company shall have
consented to such disclosure.

8. Stock Certificate Legend. A copy of this Agreement shall be filed with the
Secretary of the Company and kept with the records of the Company. Each
certificate representing Shares now held or hereafter acquired by any
Stockholder shall for as long as this Agreement is effective bear legends
substantially in the following forms:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OR ANY FOREIGN JURISDICTION. THE SECURITIES MAY
NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH
LAWS.

THE SALE, ASSIGNMENT, HYPOTHECATION, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION
(EACH A “TRANSFER”) AND VOTING OF ANY OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE RESTRICTED BY THE TERMS OF THE INVESTOR RIGHTS AGREEMENT, DATED

 

19



--------------------------------------------------------------------------------

MARCH 14, 2006, AMONG THE COMPANY AND THE STOCKHOLDERS NAMED THEREIN, A COPY OF
WHICH MAY BE INSPECTED AT THE COMPANY’S PRINCIPAL OFFICE. THE COMPANY WILL NOT
REGISTER THE TRANSFER OF SUCH SECURITIES ON THE BOOKS OF THE COMPANY UNLESS AND
UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE WITH THE TERMS OF SUCH INVESTOR
RIGHTS AGREEMENT.

9. Miscellaneous.

9.1 Notices. All notices, demands or other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, telecopier, courier
service or personal delivery:

(a) if to the Company:

NYMEX Holdings, Inc.

One North End Avenue

World Financial Center

New York, New York 10282-1101

Telecopier: (212) 301-4568

Attention: Office of the Chairman

with a copy to the General Counsel at the same address as above and with the
following facsimile number:

Telecopier: (212) 299-2299

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Telecopier: (917) 777-2204

Attention: Eric J. Friedman, Esq.

 

20



--------------------------------------------------------------------------------

(b) if to any of the General Atlantic Stockholders:

c/o General Atlantic Service Company, LLC

3 Pickwick Plaza

Greenwich, Connecticut 06830

Telecopier: (203) 622-8818

Attention: William E. Ford

                 Matthew Nimetz, Esq.

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Telecopier: (212) 757-3990

Attention: Douglas A. Cifu, Esq.

(c) if to any other stockholder, at its address as it appears on the record
books of the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 9.1 designate another address or Person for receipt
of notices hereunder.

9.2 Successors and Assigns; Third Party Beneficiary. This Agreement shall inure
to the benefit of and be binding upon successors and permitted assigns of the
parties hereto. This Agreement is not assignable except in connection with a
transfer of Shares in accordance with this Agreement. No person other than the
parties hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

9.3 Amendment and Waiver.

(a) No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the parties hereto at law, in equity or
otherwise.

(b) Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by any party from the terms of any provision of this Agreement,

 

21



--------------------------------------------------------------------------------

shall be effective (i) only if it is made or given in writing and signed by the
Company and holders of a majority of the Shares held by the General Atlantic
Stockholders and (ii) only in the specific instance and for the specific purpose
for which made or given. Any such amendment, supplement, modification, waiver or
consent shall be binding upon the Company and all of the Stockholders.
Notwithstanding the first sentence of this Section 9.3(b), the Company, without
the consent of any other party hereto, may amend this Agreement to add any
Subsequent General Atlantic Purchaser as a party to the Agreement as a General
Atlantic Stockholder.

9.4 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

9.5 Specific Performance. The parties hereto intend that each of the parties
have the right to seek damages or specific performance in the event that any
other party hereto fails to perform such party’s obligations hereunder.
Therefore, if any party shall institute any action or proceeding to enforce the
provisions hereof, any party against whom such action or proceeding is brought
hereby waives any claim or defense therein that the plaintiff party has an
adequate remedy at law.

9.6 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

9.7 GOVERNING LAW; CONSENT TO EXCLUSIVE JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. The parties hereto
irrevocably submit to the exclusive jurisdiction of any state or federal court
sitting in the County of New York, in the State of New York over any suit,
action or proceeding arising out of or relating to this Agreement. To the
fullest extent they may effectively do so under applicable law, the parties
hereto irrevocably waive and agree not to assert, by way of motion, as a defense
or otherwise, any claim that they are not subject to the jurisdiction of any
such court, any objection that they may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

9.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN

 

22



--------------------------------------------------------------------------------

THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.8.

9.9 Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

9.10 Rules of Construction. Unless otherwise specifically stated herein, all
references herein to Sections, Schedules or Exhibits refer to Sections contained
in, or Schedules or Exhibits attached to, this Agreement.

9.11 Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto, is intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Agreement, together with the Exhibits and Schedules hereto,
supersede all prior agreements and understandings among the parties with respect
to such subject matter, including, without limitation, those certain Terms of
Preferred Stock Purchase by General Atlantic entered into on September 20, 2005.

9.12 Term of Agreement. This Agreement shall become effective upon the execution
hereof and shall terminate and be of no further force or effect on the earlier
of (a) the date on which no General Atlantic Stockholder owns any Shares or
(b) the 50th anniversary of the date hereof. Notwithstanding the foregoing,
Sections 2.1, 2.2, 2.3, 2.4 and 6.2 and Articles 3 and 4 shall terminate and be
of no further force or effect from and after the IPO Effectiveness Date.

9.13 Further Assurances. Each of the parties shall, and shall cause their
respective Affiliates to, execute such documents and perform such further acts
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.

[Remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Investor Rights Agreement on the date first written above.

 

NYMEX HOLDINGS, INC. By:  

/S/ MITCHELL STEINHAUSE

Name:   Mitchell Steinhause Title:   Chairman and Chief Executive Officer
GENERAL ATLANTIC PARTNERS 82, L.P. By: GENERAL ATLANTIC LLC,   its General
Partner By:  

/S/ WILLIAM E. FORD

Name:   William E. Ford Title:   President and Managing Director GAPSTAR, LLC
By: GENERAL ATLANTIC LLC,   its Sole Member By:  

/S/ WILLIAM E. FORD

Name:   William E. Ford Title:   President and Managing Director GAP
COINVESTMENTS III, LLC By:  

/S/ WILLIAM E. FORD

Name:   William E. Ford Title:   A Managing Member GAP COINVESTMENTS IV, LLC By:
 

/S/ WILLIAM E. FORD

Name:   William E. Ford Title:   A Managing Member

Signature Page to the Investor Rights Agreement



--------------------------------------------------------------------------------

GAPCO GMBH & CO. KG By: GAPCO MANAGEMENT GMBH,   its General Partner By:  

/S/ WILLIAM E. FORD

Name:   William E. Ford Title:   Managing Director GAP COINVESTMENTS CDA, L.P.
By: GENERAL ATLANTIC LLC,   its General Partner By:  

/S/ WILLIAM E. FORD

Name:   William E. Ford Title:   President and Managing Director

Signature Page to Investor Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF INCORPORATION

See Exhibit 3.1 to the Current Report on Form 8-K filed March 17, 2006



--------------------------------------------------------------------------------

EXHIBIT B

BYLAWS

See Exhibit 3.2 to the Current Report on Form 8-K filed March 17, 2006



--------------------------------------------------------------------------------

EXHIBIT C-1

ACKNOWLEDGMENT AND AGREEMENT

The undersigned wishes to receive from                      (“Transferor”)
certain shares, par value $0.01 per share, of Common Stock (the “Shares”) of
NYMEX Holdings, Inc., a Delaware corporation (the “Company”);

The Shares are subject to the Investor Rights Agreement, dated March 14, 2006
(the “Investor Rights Agreement”), among the Company and the other parties
listed on the signature pages thereto, and the Registration Rights Agreement,
dated March 14, 2006 (the “Registration Rights Agreement,” and together with the
Investor Rights Agreement, the “Agreements”) among the Company and the other
parties listed on the signature pages thereto.

The undersigned has been given copies of each of the Agreements and afforded
ample opportunity to read and to have counsel review them, and the undersigned
is thoroughly familiar with their respective terms and conditions.

Pursuant to the respective terms and conditions of the Agreements, the
Transferor is prohibited from transferring such Shares and the Company is
prohibited from registering the transfer of the Shares unless and until a
transfer is made in accordance with the respective terms and conditions of the
Agreements and the recipient of such Shares acknowledges the terms and
conditions of each of the Agreements and agrees to be bound thereby pursuant to
this Acknowledgment and Agreement.

The undersigned wishes to receive such Shares and have the Company register the
transfer of such Shares.

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Transferor to transfer such Shares to the
undersigned and the Company to register such transfer, the undersigned does
hereby acknowledge and agree that (i) the undersigned has been given copies of
each of the Agreements and afforded ample opportunity to read and to have
counsel review them, and the undersigned is thoroughly familiar with their
respective terms and conditions, (ii) the Shares are subject to the terms and
conditions set forth in each of the Agreements, and (iii) the undersigned does
hereby agree fully to be bound thereby as a “General Atlantic Stockholder” under
the Investor Rights Agreement, and to be bound as a “General Atlantic
Stockholder” or a “Designated Holder,” as the case may be, under the
Registration Rights Agreement.

This              day of             , 20    .

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C-2

ACKNOWLEDGMENT AND AGREEMENT

The undersigned wishes to receive from                      (“Transferor”)
certain shares, par value $0.01 per share, of Common Stock (the “Shares”) of
NYMEX Holdings, Inc., a Delaware corporation (the “Company”) pursuant to
Section 3.1 of the Investor Rights Agreement, dated March 14, 2006 (the
“Investor Rights Agreement”), among the Company and the other parties listed on
the signature pages thereto.

The Shares are subject to the Investor Rights Agreement.

The undersigned has been given a copy of the Investor Rights Agreement and
afforded ample opportunity to read and to have counsel review it, and the
undersigned is thoroughly familiar with its terms and conditions.

Pursuant to the terms and conditions of the Investor Rights Agreement, the
Transferor is prohibited from transferring such Shares and the Company is
prohibited from registering the transfer of the Shares unless and until a
transfer is made in accordance with the terms and conditions of the Investor
Rights Agreement and the recipient of such Shares acknowledges the terms and
conditions of the Investor Rights Agreement and agrees to be bound thereby
pursuant to this Acknowledgment and Agreement.

The undersigned wishes to receive such Shares and have the Company register the
transfer of such Shares.

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Transferor to transfer such Shares to the
undersigned and the Company to register such transfer, the undersigned does
hereby acknowledge and agree that (i) the undersigned has been given a copy of
the Investor Rights Agreement and afforded ample opportunity to read and to have
counsel review it, and the undersigned is thoroughly familiar with its terms and
conditions, (ii) the Shares are subject to the terms and conditions set forth in
the Investor Rights Agreement, and (iii) the undersigned does hereby agree as
follows:

(a) The undersigned is hereby bound as a “Stockholder” as such term is defined
in the Investor Rights Agreement, and, for the avoidance of doubt, the
undersigned is not a “General Atlantic Stockholder” as such term is defined in
the Investor Rights Agreement and shall have no rights as a General Atlantic
Stockholder.

(b) To the extent (i) requested by the Company’s managing underwriter and
(ii) the Company’s holders in excess of five percent (5%) of the Company’s
outstanding capital stock execute agreements identical to those referred to in
this clause (b) or are otherwise subject to similar provisions, the undersigned
agrees that the number of its Shares that may be sold, including a sale pursuant
to Rule 144 under the Securities Act, that may be offered for sale, contracted
for sale (including without



--------------------------------------------------------------------------------

limitation any short sale), subject to any option to purchase or subject to any
hedging or similar transaction with the same economic effect as a sale, is
subject to the applicable Restricted Period (as hereinafter defined). A legend
shall be placed on each certificate representing Shares subject to a Restricted
Period to the effect that such Shares are subject to the restrictions of the
Restricted Period, which legend shall be removed from a certificate upon the end
of a Restricted Period applicable to such Shares.

(c) Further, and without reducing or affecting any applicable Restricted Period,
the undersigned agrees, to the extent (i) requested by the Company’s managing
underwriter and (ii) the Company’s holders in excess of five percent (5%) of the
Company’s outstanding capital stock execute identical agreements or are
otherwise subject to similar provisions, not to effect any public sale or
distribution of any Shares or of any securities convertible into or exchangeable
or exercisable for such Shares, including a sale pursuant to Rule 144 under the
Securities Act, or offer to sell, contract to sell (including without limitation
any short sale), grant any option to purchase or enter into any hedging or
similar transaction with the same economic effect as a sale of any Shares,
during the period beginning on the effective date of the Registration Statement
relating to the Initial Public Offering and ending on the date that is 180 days
after such effective date (except as part of such registration). Notwithstanding
the foregoing, if (1) during the last 17 days of the 180-day period described in
the foregoing sentence the Company issues an earnings release or material news
or a material event relating to the Company occurs, or (2) prior to the
expiration of such 180-day period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of such
180-day period, the restrictions imposed by this clause (c) shall continue to
apply with respect to Shares that were subject to a Restricted Period that was
scheduled to expire upon the expiration of such 180-day period until the
expiration of the 18-day period beginning on the date of the issuance of the
earnings release or the occurrence of the material news or material event. The
undersigned agrees that it shall execute a lock-up agreement with the Company’s
managing underwriter of its Initial Public Offering on terms consistent with
this clause (c).

(d) Further, and without reducing or affecting any applicable Restricted Period,
the undersigned agrees, to the extent (i) requested by the Company’s managing
underwriter and (ii) the Company’s holders in excess of five percent (5%) of the
Company’s outstanding capital stock execute agreements identical to those
referred to in this clause (d) or are otherwise subject to similar provisions,
not to effect any public sale or distribution of any Shares or of any securities
convertible into or exchangeable or exercisable for such Shares, including a
sale pursuant to Rule 144 under the Securities Act, or offer to sell, contract
to sell (including without limitation any short sale), grant any option to
purchase or enter into any hedging or similar transaction with the same economic
effect as a sale of any Shares, during the period beginning on the effective
date of any Registration Statement of the Company (other than the Registration
Statement relating to the Initial Public Offering) and ending on the earlier of
(i) the date on which all Shares registered on such Registration Statement are
sold and (ii) ninety (90) days after the effective date of such Registration
Statement (except as part of such registration). The undersigned agrees that it
shall execute a lock-up agreement with the Company’s managing underwriter of an
offering described in this clause (d) on terms consistent with this clause (d).



--------------------------------------------------------------------------------

(e) “Restricted Period” means each of the periods commencing on the date of the
Initial Public Offering and ending (x) with respect to one-third of the shares
of Preferred Stock (including the shares of Conversion Common Stock issuable
upon conversion thereof) acquired by the General Atlantic Stockholders pursuant
to the Stock Purchase Agreement (as appropriately adjusted for any stock split,
combination, reorganization, recapitalization, stock dividend, stock
distribution or similar event) (the “Original GA Shares”), 180 days thereafter
(or such shorter restriction period applicable to any share of Series A-1 Common
Stock to the extent that the Company has reduced the duration or otherwise
removed in whole or in part the transfer restrictions applicable to any share of
Series A-1 Common Stock or such shorter period to the extent the Company has
Released (as hereinafter defined) the Original GA Shares), unless a later date
is mandated by the second sentence of clause (c) above, and in such case as of
such later date, (y) with respect to one-third of the Original GA Shares, 360
days thereafter (or such shorter restriction period applicable to any share of
Series A-2 Common Stock to the extent that the Company has reduced the duration
of or otherwise removed in whole or in part the transfer restrictions applicable
to any share of Series A-2 Common Stock or such shorter period to the extent the
Company has Released the Original GA Shares), and (z) with respect to one-third
of the Original GA Shares, 540 days thereafter (or such shorter restriction
period applicable to any share of Series A-3 Common Stock to the extent that the
Company has reduced the duration of or otherwise removed in whole or in part the
transfer restrictions applicable to any share of Series A-3 Common Stock or such
shorter period to the extent the Company has Released the Original GA Shares) so
that none of the Shares shall be subject to a Restricted Period as of such 540th
day. Reductions or Releases to allow (i) transfers of shares of Pre-IPO Common
Stock (1) to the transferor’s spouse or child, (2) to a trust established for
the benefit of the transferor or the transferor’s spouse or child, (3) to the
beneficial owner of an individual retirement account, provided that the
transferor is such individual retirement account, (4) to the estate of a
deceased stockholder and such transfer was pursuant to the deceased
stockholder’s will or the applicable laws of descent and distribution, (5) to
the beneficiary of an estate referred to in clause (4) above, provided that the
transferor is such estate and such beneficiary is the spouse or child of the
deceased stockholder or a trust for the sole benefit of such spouse or child, or
(6) pursuant to a pledge as collateral or assignment for the benefit of New York
Mercantile Exchange, Inc. and clearing members of New York Mercantile Exchange,
Inc. as permitted or required under the certificate of incorporation, bylaws,
rules or regulations of New York Mercantile Exchange, Inc., in each case where
the transferee receives the same series of Pre-IPO Common Stock as held by the
transferor, (ii) transfers to satisfy claims of New York Mercantile Exchange,
Inc. as permitted or required under the certificate of incorporation, bylaws,
rules or regulations of New York Mercantile Exchange, Inc. or (iii) any
redemption by the Company that has been approved by the Board of Directors, in
each case shall not shorten the Restricted Period.



--------------------------------------------------------------------------------

(f) “Release” means any action by the Company, in its sole and absolute
discretion, to reduce the duration of, or to remove, in whole or in part, the
Restricted Period.

This              day of             , 20    .

 

--------------------------------------------------------------------------------